Exhibit 10.26

PERFORMANCE VESTED OPTION AGREEMENT

OPTION AGREEMENT

FOR PERFORMANCE VESTED OPTIONS

TransDigm Group Incorporated (the “Company”), pursuant to its Fourth Amended and
Restated 2003 Stock Option Plan (the “Plan”), hereby grants to the Holder
Performance Vested Options to purchase the number of shares of Stock set forth
below. The Options are subject to all of the terms and conditions set forth
herein as well as all of the terms and conditions of the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
provisions of this Agreement, the Plan shall govern and control.

 

Holder:      Date of Grant:      Number of Shares of Stock Subject to the
Options:      Exercise Price per Share:   $ Expiration Date:      Type of
Option:   Nonqualified Stock Option

Additional Terms:

 

  •   Options shall be exercisable in whole shares of Stock only.

 

  •   Each share of Stock purchased through the exercise of Options shall be
paid for in full at the time of the exercise. Each Option shall cease to be
exercisable as to any share of Stock when the Holder purchases the share of
Stock or when the Option otherwise expires.

 

  •   Upon exercise of Options, the Holder will be required to satisfy
applicable withholding tax obligations as provided in the Plan.

 

  •   Options shall vest based on Annual Performance as follows in lieu of
Section 8(b)(ii)(A) of the Plan:

 

  •   The remaining Options shall vest based on the achievement of the
Cumulative EBITDA Targets set forth in Section 8(b)(ii)(B) of the Plan.

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS UNDER THIS OPTION AGREEMENT, AGREES TO BE
BOUND BY THE TERMS OF BOTH THE OPTION AGREEMENT AND THE PLAN.

 

TRANSDIGM GROUP INCORPORATED      HOLDER By:                  Signature        
Signature Title:             Date:        Date:              